Case: 19-10819      Document: 00515375705         Page: 1    Date Filed: 04/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-10819
                                                                              FILED
                                                                           April 8, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCOS GERALDO DOMINGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-41-3


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Marcos Geraldo Dominguez appeals the sentence imposed following his
guilty plea conviction for conspiracy to possess with intent to distribute 500
grams or more of a mixture or substance containing cocaine. He contends that
his 151-month sentence, which was at the bottom of the applicable guidelines
range, is substantively unreasonable because the district court focused only on
his criminal history.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10819     Document: 00515375705      Page: 2    Date Filed: 04/08/2020


                                  No. 19-10819

      We review a district court’s sentencing decision for reasonableness,
under a deferential abuse-of-discretion standard. Gall v. United States, 552
U.S. 38, 51 (2007).     “A discretionary sentence imposed within a properly
calculated guidelines range is presumptively reasonable.” United States v.
Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008). “The presumption is
rebutted only upon a showing that the sentence does not account for a factor
that should receive significant weight, it gives significant weight to an
irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).
      A defendant’s criminal history is a proper factor for consideration at
sentencing.    See 18 U.S.C. § 3553(a)(1) (requiring consideration of the
defendant’s “history and characteristics”).          Thus, the district court’s
consideration of Dominguez’s criminal history did not amount to affording
significant weight to an irrelevant or improper factor. See Cooks, 589 F.3d at
186. The fact that Dominguez had only a limited criminal history was a part
of the guidelines calculations, and this fact was discussed by the district court
at sentencing.    The district court also heard Dominguez’s allocution and
counsel’s arguments in mitigation, and it stated it had considered both the
guidelines range and the § 3553(a) factors. The district court was in the best
position to evaluate all the evidence, as well as the need for the sentence to
further the other objectives set forth in § 3553(a), and its decision is entitled to
deference. See Gall, 552 U.S. at 51. Mere disagreement with the propriety of
a within-guidelines sentence does not rebut the presumption that the sentence
was reasonable. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
      Accordingly, the district court’s judgment is AFFIRMED.




                                         2